DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qian Gu (Reg. # 64,341) on 06 September 2022.
The application has been amended as follows: 

Claim 1.	A pixel driving circuit for driving a light-emitting element, comprising a driving module and a grayscale adjustment module, 
wherein the driving module is coupled to a gate voltage end, a first power source end, the light-emitting element and the grayscale adjustment module, and configured to generate a first driving current corresponding to a first grayscale range under the control of a potential at the gate voltage end and a first power source voltage at the first power source end, and transmit the first driving current to the light-emitting element; and
the grayscale adjustment module is further coupled to the first power source end, a control end of the grayscale adjustment module is coupled to a first data end, and the grayscale adjustment module is configured to adjust the driving module under the control of the first power source voltage and a first data voltage at the first data end, so that the driving module generates a second driving current corresponding to a second grayscale range under the control of the potential at the gate voltage end and the first power source voltage, and transmits the second driving current to the light-emitting element;
wherein the pixel driving circuit further comprises a first data write-in module electrically coupled to a second data end, a first gate control end, the driving module and the grayscale adjustment module, and configured to write a second data voltage at the second data end into the driving module and the grayscale adjustment module under the control of a first gate control signal from the first gate control end.

Claim 2.	Canceled. 

Claim 10.	The pixel driving circuit according to claim 1, wherein the first data write-in module comprises a data write-in transistor, a first electrode of which is electrically coupled to the second data end, and a control electrode of which is connected to the first gate electrode, and a second end of which is electrically coupled to the driving module and the grayscale adjustment module. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where “the pixel driving circuit further comprises a first data write-in module electrically coupled to a second data end, a first gate control end, the driving module and the grayscale adjustment module, and configured to write a second data voltage at the second data end into the driving module and the grayscale adjustment module under the control of a first gate control signal from the first gate control end”, in combination with all the remaining limitations in the claim.  Claims 3-20 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closing Remarks/Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Duan et al (US 2014/0362130) disclose a driving module, a grayscale adjustment module, and the details of the connections therebetween (see at least figures 5 and 9 and ¶s 74-106, specifically ¶s 78-82, 89, 92, and 98), but do not disclose the aforementioned limitations.
b.	Feng (US 2018/0247595) discloses a pixel circuit having a similar configuration to that claimed in claim 16 (see at least figure 2), but does not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/06/2022